Order entered November 16, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-15-01038-CV

                               KARLA C. LIANG, Appellant

                                              V.

                            SHAWANNA EDWARDS, Appellee

                      On Appeal from the County Court at Law No. 4
                                  Collin County, Texas
                          Trial Court Cause No. 004-00315-2014

                                          ORDER
       We GRANT court reporter Claudia Webb’s November 10, 2015 request to extend time

to file the reporter’s record and ORDER the record be filed no later than November 30, 2015.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE